CAMPBELL, J.,
dissenting.
The key to this case has to be the intent of the defendants-purchasers. It is evident that they believed from the outset that they were purchasing all five lots. This means that until 1977, when they paid the balance of the purchase price in full, they recognized the legal title of the plaintiffs-sellers to the three southern lots that were not included in the contract of sale. Therefore the defendants-purchasers could not hold adversely to the plaintiff sellers until the contract balance was paid.
Norgard v. Busher, 220 Or 297, 303, 349 P2d 490 (1960), is distinguishable. It holds “that possession under a mistaken belief of ownership satisfies the element of hostility or adverseness in the application of the doctrine of adverse possession.” There the mistaken belief of the ownership was under a deed. Here the defendants-purchasers’ mistaken belief was under an executory contract.
The majority relies on Schneider v. Botsch, 90 Ill 577 (1878). In my opinion the reasoning in that case could be used to set up a form of estoppel against plaintiffs-sellers, but not to support an adverse possession claim. I think that the defendants-purchasers’ remedy was estoppel or reformation.